Citation Nr: 1502058	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a thyroid disability claimed as due to herbicide and pesticide exposure. 

2.  Entitlement to service connection for tinnitus claimed as secondary to the service connected hypertension and as due to herbicide and pesticide exposure.

3.  Entitlement to service connection for vaginal warts as due to herbicide and pesticide exposure.
 
4.  Entitlement to service connection for residuals of a hysterectomy (including residual scar and tumors of ovaries) claimed as secondary to vaginal warts and as due to herbicide and pesticide exposure.

5.  Entitlement to service connection for cysts on the cervix claimed as secondary to vaginal warts and as due to herbicide and pesticide exposure.

6.  Entitlement to service connection for a skin disability (to include psoriasis with residual scars) claimed as due to herbicide and pesticide exposure.

7.  Entitlement to service connection for narcolepsy, seizure disorder and residuals of brain tumor resection also claimed as brain tumor and epilepsy and as due to herbicide and pesticide exposure.

8.  Entitlement to service connection for a kidney disability to include kidney stones and cysts claimed as due to herbicide and pesticide exposure.

9. Service connection for adrenal gland cysts claimed as due to herbicide and pesticide exposure.

10. Entitlement to service connection for a gall bladder disability claimed as secondary to brain tumor and as due to herbicide and pesticide exposure.

11.  Entitlement to service connection for a left knee disability claimed as due to herbicide and pesticide exposure.

12.  Entitlement to service connection for a dental disability claimed as due to herbicide and pesticide exposure.

13.  Entitlement to service connection for hypertension claimed as due to herbicide and pesticide exposure.

14.  Entitlement to service connection for scalp scars claimed as due to herbicide and pesticide exposure.

15.  Entitlement to an initial evaluation in excess of 30 percent for chronic adjustment disorder with depressed mood. 

16.  Entitlement to an initial evaluation in excess of 10 percent for scar, status post excision of pilonidal cyst.  

17.  Entitlement a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977. 
 
This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans' Affairs (VA).  
 
In July 2013, a Board hearing was held at the RO before the undersigned Acting Veteran's Law Judge.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Having reviewed the record, the Board finds that further development is necessary for proper adjudication of the claims.  In this regard, the Veteran appeals the denial of service connection for a thyroid disability, tinnitus, vaginal warts, residuals of hysterectomy, cysts on the cervix, a skin disability, residuals of brain tumor resection, a kidney disability, adrenal gland cysts, a gall bladder disability, left knee disability, a dental disability, hypertension and scalp scars.  The Veteran has presented several theories of entitlement to include herbicide, pesticide and/or other toxic chemical exposure during service.  According to the Veteran, she was stationed at/near the Potomac River and Quantico VA Base which was polluted and that the polluted Potomac River was used for drinking water.  The Veteran claims that during service she had open sores which caused air and water biochemical exposure and dermal exposure.  She further claims that during gas mask training she was exposed to some type of gas unknown to her.  

Personnel records show no documented herbicide exposure.  In May 2013, however, private examiner Dr. M commented that the Veteran was a young woman with multiple medical problems and that it was unusual to have all these problems at this young age.  Dr. M found that it seemed medically possible that there is a relationship to potential chemical exposure initiating some, if not all, of these medical problems.  In light of the medical opinion of Dr. M and the Veteran's lay statements, the Board finds that a VA examination is warranted.  

With regard to the Veteran's claim for service connection for a dental disability, the Veteran has indicated that her dental problems were caused and/or aggravated by medications taken for her disabilities.  The Board notes that, in relation to her claim, she was afforded a VA examination in June 2010.  The VA examiner opined that the Veteran's xerostomia, caries, tooth loss and periodontal disease are less likely as not caused by or a result of service.  He, however, was unable to render an opinion as to whether the medications taken for her service connected disabilities caused and/or aggravated her dental disability.  As the VA examiner did not have a list of the Veteran's medications, he could not attribute the xerostomia to the medications without relying on conjecture.  In light of the above, the Board finds a remand is warranted so that the VA examiner can be provided the information discussed above and render an opinion this matter.

Regarding the Veteran's claims for an initial evaluation in excess of 30 percent for chronic adjustment disorder with depressed mood and an initial evaluation in excess of 10 percent for scar, status post excision of pilonidal cyst, the Board notes that the Veteran has claimed a worsening of her disabilities since her last VA examination.  The evidence shows that the Veteran was last examined for compensation purposes in June 2010.  To ensure that the record reflects the current severity of her disabilities, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Furthermore, it appears that the Veteran's scar, status post excision of pilonidal cyst was inactive during her last VA examination.  The Veteran claims that she has had at least two outbreaks since her last VA examination.  The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Thus, to adequately assess the severity of the Veteran's skin disability, the Board finds the Veteran should be afforded a VA examination during a period when her condition is "active."  The Board acknowledges the difficulties in attempting to schedule a compensation examination during a period when the Veteran's skin condition is "active."  The RO should therefore attempt to schedule an examination in consultation with the Veteran as to when her skin disorder is active.

The issue of entitlement to TDIU is inextricably intertwined with the above issues and must also be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that she provide the full name and address of any medical facility and/or provider (VA or private) from whom she received treatment for her claimed disabilities.  Following receipt of that information, the AOJ should contact all facilities/providers in question, and request that they provide copies of any and all records of treatment provided the Veteran during that time period.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2. Schedule the Veteran for a general VA examination to determine the nature and etiology of her thyroid disability, tinnitus, vaginal warts, residuals of hysterectomy, cysts on the cervix, a skin disability, residuals of brain tumor resection, a kidney disability, adrenal gland cysts, a gall bladder disability, left knee disability, hypertension and scalp scars.  The examiner must be provided access to the appellant's claims folder, Virtual VA file, any records on VBMS, as well as a copy of this remand.  After examination and review of the record, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's thyroid disability, tinnitus, vaginal warts, residuals of hysterectomy, cysts on the cervix, skin disability, residuals of brain tumor resection, kidney disability, adrenal gland cysts, a gall bladder disability, left knee disability, hypertension and/or scalp scars are related to service to include claimed exposure to pesticides and/or other toxic chemicals (if such can be determined).  The examiner must address the July 2013 opinion of Dr. M which attributes the Veteran's medical problems to some type of chemical exposure.  Any opinion offered must take into account the Veteran's history and contentions.  A complete rationale should accompany each opinion provided. 

If the examiner is unable to provide the requested information without resort to undue speculation, then he or she must explain why. The examiner must also indicate whether the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.

3. Obtain an addendum opinion from the June 2010 VA dental examiner, or if unavailable another VA examiner.  The examiner must be provided a list of the Veteran's current medications to include a specific reference to the medications taken for her service connected disabilities.  The examiner must then provide an opinion as to whether it is at least as likely as not that the Veteran's dental disability was caused and/or aggravated by medications used to control her service connected disabilities to include the chronic adjustment disorder with depressed mood.  The examiner must be provided access to the appellant's claims folder, Virtual VA file, any records on VBMS, as well as a copy of this remand.  Any opinion offered must take into account the Veteran's history and contentions.  A detailed rationale for all opinions expressed should be provided.  If a response cannot be made without additional examination, such examination should be scheduled.

4. The Veteran should be afforded a VA psychiatric examination to determine the current level of severity of her chronic adjustment disorder with depressed mood.  In accordance with the latest worksheets for rating psychiatric disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of her chronic adjustment disorder with depressed mood.  The claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner is also to be provided access to a copy of this remand, VBMS and Virtual VA.  

5. Schedule a VA examination to determine the severity of the Veteran's scar, status post excision of pilonidal cyst.  The examination preferably should be conducted during a period when the Veteran's skin condition is "active."  In accordance with the latest worksheets for rating skin disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of her scar, status post excision of pilonidal cyst.  The examiner should describe in detail all scarring identified to include the size and severity.  The claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner is also to be provided access to a copy of this remand, VBMS and Virtual VA.  All indicated studies should be conducted and all findings reported in detail.  A complete rationale for any opinions expressed must be provided.  

6. The Veteran is hereby notified that it is her responsibility to report for the examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's claims in light of any additional evidence added to the record.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

